Citation Nr: 1325236	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  06-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether there is new and material evidence to reopen and grant a claim of service connection for muscle pain and cramps.

3.  Whether there is new and material evidence to reopen and grant a claim of service connection for sinus infection.

4.  Whether there is new and material evidence to reopen and grant a claim of service connection for fatigue.

5.  Whether there is new and material evidence to reopen and grant a claim of service connection for headaches.

6.  Whether there is new and material evidence to reopen and grant a claim of service connection for irritable bowel syndrome.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hancock, Charles


INTRODUCTION

The Veteran had active service from March 1988 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Department of Veterans Affairs Regional Office located in Montgomery, Alabama.  The claims are now under the jurisdiction of the RO in St. Petersburg, Florida.


FINDING OF FACT

In May 2013 correspondence, the Veteran withdrew his appeal as to all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issues of service connection bilateral carpal tunnel syndrome and claims to reopen service connection for muscle pain and cramps, sinus infection, fatigue, headaches and irritable bowel syndrome  have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In May 2013 correspondence, the Veteran withdrew his appeal as to the issues of entitlement to the issues of service connection bilateral carpal tunnel syndrome and claims to reopen service connection for muscle pain and cramps, sinus infection, fatigue, headaches and irritable bowel syndrome.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to those issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


